                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

DANIEL ERIC COBBLE, GDC 758572,            )
                                           )
       Petitioner,                         )
                                           )
            v.                             ) CIVIL ACTION NO.: 2:19-CV-889-WHA
                                           )
U.S. GOVERNMENT, et al.,                   )
                                           )
       Respondents.                        )

                                           ORDER

       This 28 U.S.C. § 2241 petition for writ of habeas corpus is before the court on the

November 19, 2019, Recommendation of the United States Magistrate Judge. Doc. 4.

Upon review of the Recommendation and the objection to the Recommendation filed by

Petitioner (Doc. 5), and after an independent review of the file, it is

       ORDERED that:

       1. Petitioner’s Objection to the Recommendation is OVERRULED;

       2. The Recommendation of the Magistrate Judge is ADOPTED;

       3. This case is DISMISSED without prejudice for lack of jurisdiction.

       A separate Final Judgment will be entered.

       Done, this 2nd day of December 2019.



                                     /s/ W. Harold Albritton
                                    W. HAROLD ALBRITTON
                                    SENIOR UNITED STATES DISTRICT JUDGE
